Citation Nr: 1233356	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  10-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased rating for lumbosacral strain with postoperative stenosis, currently rated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to June 1972, March 1981 to March 1984, and April 1984 to June 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in part, denied a rating in excess of 20 percent for a service connected disability listed as "degenerative joint disease, right shoulder, with impingement and X-ray evidence of involvement of the low back as lumbosacral strain."  An interim decision dated in February 2010 assigned separate 10 percent ratings for disabilities listed as lumbosacral strain and degenerative joint disease with impingement of the right shoulder.  An October 2010 rating decision assigned a temporary 100 percent rating for convalescence under 38 C.F.R. § 4.30 for lumbosacral strain from August 16, 2010, to September 30, 2010.  This period of time is not for consideration herein, and the Veteran has not expressed disagreement with the effective dates assigned for this award.  The10 percent rating for the service connected lumbosacral strain was continued from October 1, 2010, following the expiration of the temporary total rating 

In his March 2010 substantive appeal, the Veteran expressed disagreement with the "20 percent" rating assigned for his service connected lumbosacral strain.  As indicated, the rating for this disability is in fact 10 percent, and the consideration of this matter by the RO in the July 2012 Supplemental Statement of the Case was limited to the propriety of the 10 percent rating assigned for his service-connected lumbosacral strain disability (now characterized as "lumbosacral strain with postoperative stenosis" as listed on the most recent rating decision dated in March 2012).  As such, the matter of the propriety of the 10 percent rating assigned for degenerative joint disease with impingement of the right shoulder is not properly before the Board.  Should the Veteran wish to contest the propriety of the rating for such disability, he is free to express such a desire to the RO.  Should that be the Veteran's intent, the RO should conduct any development indicated with respect to this matter.  

Service connection for right knee disability was also in appellate status, but the RO granted this benefit by rating decision in April 2010.  The Board notes that a total rating based on individual unemployability has also been granted. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that while the Veteran was afforded a VA examination of the spine in February 2011, this was in the context of several other disabilities rather than tailored solely to an evaluation of the service connected lumbosacral strain.  In addition, private treatment reports thereafter dated through January 2012 reflect extensive treatment for the lumbosacral spine, with a January 2012 report noting that things had worsened over the previous six months.   

Governing regulations provide that VA's duty to assist includes conducting a thorough and contemporaneous examination of the Veteran which takes into account the records of prior examinations and treatment as well as to provide a medical examination or, obtain a medical opinion, when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

Given the legal criteria as set forth above and the clinical evidence suggesting an increase in pertinent disability since the Veteran was last afforded a VA examination of his spine in February 2011, as well as the inadequacy of that examination for the reason previously stated, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected lumbosacral strain with postoperative stenosis is necessary in this case. 38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In order to obtain sufficient clinical information to adjudicate this claim, the examiner will also be requested to focus the examination on the relevant rating criteria as directed below.  

Also, the VA physician who conducted the February 2011 VA examination sated that the disability picture includes intervertebral disc syndrome (IVDS), and the Veteran reported to this examiner incapacitating episodes associated with his spine disability that were recommended by a physician.  It was noted on the examination reports that the phone number of this physician was "unknown."  Given the necessity for the remand as outlined above and the relevance of possible incapacitating episodes of IVDS under the applicable rating criteria, this remand will afford the Veteran the opportunity to provide the contact information of any physician who may have prescribed bed rest for IVDS.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask him to provide the contact information for any physician who has prescribed bed rest for service-connected spinal disability, and any clinical evidence of such bed rest should be obtained.   

2.  The RO should schedule the Veteran for a VA examination to determine the severity of his service-connected lumbosacral strain with postoperative stenosis.  It is imperative that the claims files be made available to the examiner in connection with the examination.  All clinical and special test findings should be clearly reported, and pertinent findings should be reported to allow for application of the rating criteria for disability of the spine. 

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain functionally limits range of motion as well as whether there is any other functional loss due to weakened movement, excess fatigability, or incoordination.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes of IVDS in the past 12 months. The examiner should also specifically state if ankylosis and muscle spasm are present. 

3.  In the interest of avoiding further remand, the RO should review the examination reports and opinions to ensure that such is responsive to the above requests for  information. 

4.  After completion of the above, the RO should review the expanded claims file and determine whether the claim for an increased rating for the service-connected lumbosacral strain with postoperative stenosis may be granted.  To the extent that this claim is denied, the RO should furnish the Veteran and his representative with an appropriate supplemental statement of the case.  After they are afforded an opportunity to respond, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


